Citation Nr: 0204874	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  98-01 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether there was clear and unmistakable error in the 
September 3, 1997, Board decision, which declined to reopen a 
claim of entitlement to service connection for residuals of a 
head injury.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active service from September 1953 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a motion from the veteran (hereinafter, "moving 
party") for revision or reversal on the grounds of clear and 
unmistakable error (CUE) of a September 3, 1997 Board 
decision that declined to reopened the claim for service 
connection for residuals of a head injury.  

In a June 2000 decision, the Board denied the moving party's 
motion and he appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Court, in 
an Order issued in June 2001 that was based on a Joint Motion 
for Remand and to Stay Proceedings, vacated the Board's June 
2000 decision and remanded the case to the Board; it was 
noted in the Joint Motion that, subsequent to the 
promulgation of the Board's decision, that the Veterans 
Claims Assistance Act of 2000 was enacted and that a remand 
was required to consider its application to the motion.  The 
decision set forth below replaces the Board's June 2000 
decision.


FINDINGS OF FACT

1.  A September 3, 1997 Board decision found that the moving 
party had not submitted new and material evidence to reopen 
his claim for service connection for residuals of a head 
injury.

2.  The moving party alleges that the claim should have been 
reopened as new and material evidence was submitted in 
support of the claim; specifically, he alleges that a 
statement from Paul W. Brazis, M.D., dated October 1987 
indicated that his current neurological and psychiatric 
disabilities are associated with a head injury incurred 
during active service.

CONCLUSION OF LAW

The September 3, 1997 Board decision that declined to 
reopened the claim for service connection for residuals of a 
head injury is not clearly and unmistakable erroneous. 38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1403, 
20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.   A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1406.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a);  See also 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1991)

A review of the record shows that in January 1985, the moving 
party filed a claim for service connection for residuals of a 
car accident, to include memory impairment and loss, 
flashbacks, blackouts, membrane deterioration and headaches.  
In a decision, dated in July 1985, the RO denied the claim.  
The moving party appealed, and in a July 1986 decision, the 
Board denied the claim.  The Board's decision was final.  See 
38 U.S.C.A. § 7104.  The moving party subsequently filed to 
reopen his claim, and in a decision, dated in March 1987, the 
RO determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for residuals of a car accident.  There was no 
appeal and this decision became final.  See 38 U.S.C.A. 
§ 7105.  In July 1994, the moving party again filed to reopen 
his claim.  The RO denied the claim in a decision dated in 
February 1995.  The moving party appealed that decision to 
the Board.  In a decision, dated September 3, 1997, the Board 
denied service connection for residuals of a head injury.  

The moving party has not alleged that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory and regulatory provisions extant at the 
time were incorrectly applied.  Instead, he argues:

The evidence in question from the Mayo 
clinic dated 10-6-87 was in fact new and 
material under the law and related to my 
claim.  The statement by Dr. Paul W. 
Brazis, M.D., a very respected Physician 
from one of the top medical institutes in 
this country, that he concurred with Dr. 
Eva Laukhuf, whom had related my 
condition with the auto accident in 1956, 
is new and material as stated in 
paragraph 3.156 Title 38 CFR, which 
states "(a) New and material evidence 
means not previously submitted to agency 
decision makers which bear directly and 
substancially [sic] upon the specific 
matter under consideration, which is 
neither cumulative nor redundant, and 
which by itself or in connection with 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  I feel there were two errors in 
the decision on my claim and they were; 
One, no medical evidence has been 
produced to contradict the determination 
of two medical professionals.  Secondly, 
the doctrine of reasonable doubt was 
never used in my case by Regional Office 
personnel nor the Board.  I really feel 
that once the evidence is weighed one 
would find the balance of evidence is in 
my favor.  (spelling, punctuation and 
emphasis in original).

The undersigned finds that, the moving party's arguments 
essentially challenge the Board's weighing of the evidence.  
Specifically, he argues that the Board should have afforded 
more weight to an October 1987 statement by Dr. Paul W. 
Brazis.  His argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated.  A disagreement as to how the facts were weighed 
or evaluated cannot constitute clear and unmistakable error. 
38 C.F.R. § 20.1403(d)(3).  In addition, the "benefit of the 
doubt rule of 38 U.S.C.A. § 5107(b) does not apply to the 
Board's decision as to whether there was clear and 
unmistakable error in a prior Board decision.  38 C.F.R. 
§ 20.1411(a).  Consequently, clearly and unmistakable 
erroneous the September 3, 1997 Board decision has not been 
shown.  It is not subject to revision or reversal. 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1403.

With regard to the potential of further development of the 
moving party's claim, as would possibly be required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)), and 
implementing regulations, 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)), subsequently to its June 2001 order in this 
matter, the Court held that the VCAA is not applicable to 
motion alleging CUE in Board decisions, since CUE claims are 
not conventional appeals, but rather are requests for 
revision of previous decisions.  As such, moving parties 
alleging CUE are not "claimants," and a "claimant," as 
defined by 38 U.S.C.A. § 5100, cannot encompass a person 
seeking a revision of a final decision based upon CUE 
pursuant to 38 U.S.C. §§ 5109A and 7111.  As a consequence, 
VA's duties to notify and assist contained in the VCAA are 
not applicable to CUE motions.  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  



ORDER

The motion for revision or reversal of a September 3, 1997 
Board decision on the grounds of clear and unmistakable error 
is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

